DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS and amendment filed 06/17/2022.

	Claims 1-23, and 28-30 previously presented. Claims 3-10 have been canceled. 

Claims 1, 2, 11-23 and 28-30 are pending.

Claims 22, 23 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2021.

Claims 1-2, 11-21 are examined on the merit.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aguadisch et al. (US 4,814,184, of record), Trimble (US 2015/0148355, currently cited on PTO 892), RU 2539397 (RU ‘397, of record), the article to Becker et al. (“Safety Assessment of Dimethicone Crosspolymers as Used in Cosmetics”, of record), Pinzer et al. (US 2009/0041694, currently cited on PTO 892), and Hille et al. (US 2016/0008294, hereinafter Hille ‘294, of record).

The applied reference US 2016/0008294 has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Applicant Claims 
Claim 1 is directed to a transdermal therapeutic system for the transdermal
administration of an active agent comprising an active agent-containing layer a
structure, the active agent-containing layer structure comprising
A)	a backing layer, and
B)	a biphasic matrix layer, the biphasic matrix layer having
a)	a continuous, outer phase having a composition comprising 70 to 100 % by weight of at least one polymer,
b)	a discontinuous, inner phase having a composition comprising the active agent and a dissolver for the active agent in amount sufficient so that the active agent forms a solution with the dissolver in the inner phase,
wherein the discontinuous, inner phase forms dispersed deposits in the continuous, outer phase,	and
c)	an emulsifier in an amount of 0.1 to 20% by weight based on the biphasic matrix layer,
wherein the emulsifier is a mixture of PEG/PPG-19/19 dimethicone and PEG-12 dimethicone.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Aguadisch teaches improved pharmaceutical delivery devices which can deliver hydrophilic or polar pharmaceutically active materials, as well as hydrophobic or non-polar materials. The devices have small particles comprising the active material, dispersed in a silicone matrix. These devices are produced by using certain organopolysiloxane-polyoxyalkylene copolymers. Preferably an emulsion of the drug component in a silicone containing composition and certain surface active agents, i.e. surfactants or emulsifiers (abstract; col.2, lines 10-15). The reference teaches transdermal devices (col.1, line 9; col.5, lines 23-25; col.8, lines 15-16). The reference teaches matrix comprising continuous phase comprising silicone polymer matrix and emulsifier comprises mainly organopolysiloxane-polyoxyalkylene copolymer in amount up to 5%, and drug dissolved in solvent forming droplets forming discontinuous phase. The solvent forms 5-50% of the composition (col.2, lines 17-27; col.3, lines 31-40; col.4, lines 21-36; col.5, line 55-68; col.6, lines 1-5, 55-68; claims). The organopolysiloxane-polyoxyalkylene copolymer comprises siloxane unites and polyoxyethylene unites (col.4, lines 1-10).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Aguadisch suggests transdermal devices comprising biphasic matrix comprising siloxane polymer as a continuous phase, dissolved active agent as discontinuous phase, and emulsifier, however, the reference does not teach emulsifier mixture of PEG/PPG-19/19 and PEG-12 as claimed by claim 1. The reference does not explicitly teach the structure of the transdermal device comprising backing layer as claimed by claim 1.
 	Trimble teaches transdermal pharmaceutical delivery comprising emulsion that has no separation, no gumming up/stickiness and no hardening (abstract). The emulsion utilized matrices of silogel (¶ 0036). A preferred embodiment of silogel comprises silicone copolyols with varying chain length of EO groups preferably in the range of about 10 to 19 groups. Examples of silicone polyols include PEG-12 and PEG/PPg-19/19. The silicone polyol is present in amount of 0.1-4% (¶ 0043). Silicone copolyols have the ability to migrate to interface of two phases of an emulsion, and stay at that interface and stabilize repulsion forces of the two phases (¶ 0036).
	RU ‘397 teaches transman patch comprising 10% PEG-12-dimethicone in the matrix to improve the effective penetration of active substances with marinating biological activity and prolonging the active substance action (see the provided abstract).  
Becker teaches PEG-12-dimethicone crosspolymer are safe to use on the skin (see the entire document and in particular abstract, 674, left column, and conclusion).  
Pinzer teaches emulsifier comprising silicone and PEG/PPG dimethicone with 15-20 unites of PEG and PPG (abstract). The emulsifier is suitable for use on skin without producing a disturbing and tautness feel on the skin, stable, cling firmly to the skin, and removed easily (¶ 0011). Example of these emulsifier is the commercially available PEG/PPG-19/19 dimethicone (¶ 0020; claims 24 and 29).
Hille ‘294 teaches transdermal therapeutic system for the transdermal administration of buprenorphine, comprising a buprenorphine-containing self-adhesive layer structure comprising A) a buprenorphine-impermeable backing layer, and B) a buprenorphine-containing pressure-sensitive adhesive layer on said buprenorphine-impermeable backing layer, the adhesive layer comprising a) at least one polysiloxane polymer-based pressure-sensitive adhesive forming 75-100% of the pressure sensitive adhesive layer, b) an analgesically effective amount of buprenorphine in amount of 6-20% of the pressure sensitive adhesive layer, c) a viscosity-increasing substance in an amount of about 0.1% to about 8% of pressure-sensitive adhesive layer, and d) a carboxylic acid in an amount up to 40%, preferably 6-11%, sufficient to solubilize buprenorphine. The carboxylic acid-, buprenorphine- and viscosity-increasing substance-containing mixture forms dispersed deposits forming microreservoirs in the said pressure-sensitive adhesive, and wherein said buprenorphine-containing pressure-sensitive adhesive layer is the skin contact layer (abstract; ¶¶ 0008, 0103-0106, 0110, 0160-0162, 0192, 0205, 0211; claims). The pressure sensitive adhesive layer has coating weight of 6-140 g/m2 (¶ 0204). The reference teaches method of pain relieve achieved by administering the transdermal therapeutic system comprising  buprenorphine providing a reproducible release of buprenorphine suitable for providing pain relief for about 168 hours, i.e. 7 days or one week (¶¶ 0009, 0033). The viscosity enhancer controls the size of the deposits during manufacture (¶ 0103). Carboxylic acid solvent with at least one acidic group is used to prevent the buprenorphine from crystallizing during the storage of the pharmaceutical form, and to disperse the mixture of buprenorphine and carboxylic acid in the form of small deposits (e.g. droplets) in a matrix layer prepared on the basis of polysiloxanes (¶ 0207). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal device comprising biphasic matrix comprising continuous siloxane polymer, discontinuous phase comprising droplets comprising solubilized active agent, and polysiloxane-polyoxyalkylene copolymer emulsifier as taught Aguadisch, and use emulsifiers taught by Trimble comprising from the group comprising PEG-12 and PEG/PPG-19/19. One would have been motivated to do so because Trimble teaches such emulsions have no separation, no gumming up/stickiness and no hardening. One would reasonably expect formulating transdermal device comprising biphasic matrix layer comprising emulsifier selected from PEG-12 and PEG/PPG-19/19 wherein the device not gumming up or sticking and not hardening, i.e. stable.
While the combination of Aguadisch and Trimble teaches silicone copolyols emulsifier selected from PEG-12 dimethicone and PEG/PPG-19/19 dimethicone, the references however do not teach combination of both as claimed by claim 1. PEG-12 is taught by RU ‘397 and Becker and PEG/PPG-19/19 dimethicone is taught by Pinzer.
Therefore, it would have been obvious to one having ordinary skill in the art to combined PEG-12 taught by RU ‘397 or Becker and PEG/PPG-19/19 taught by Pinzer because RU ‘397 teaches PEG-12-dimethicone in transdermal matrix improves penetration of active substances with maintaining biological activity and prolonging the active substance action, and because Becker teaches PEG-12-dimethicone is skin safe, and Pinzer teaches PEG/PPG-19/19 dimethicone emulsifier is commercially available and suitable for use on skin without producing a disturbing and tautness feel to the skin, stable, cling firmly to the skin, and removed easily. One would reasonably expect formulating transdermal device comprising biphasic matrix layer comprising continuous phase comprising polysiloxane polymer, and mixture of PEG-12-dimethicone and PEG/PPG-19/19 dimethicone wherein the device is safe to skin with enhanced drug permeation, does not disturb the skin, and stable during storage. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal device comprising matrix comprising continuous siloxane polymer, discontinuous phase comprising droplets comprising solubilized active agent, and mixture of emulsifier as taught by the combination of Aguadisch with Trimble, RU ‘397 or Becker, and Pinzer, and use the transdermal device taught by Hille ‘294 comprising impermeable backing layer, and matrix comprising buprenorphine, carboxylic acid as solvent to buprenorphine to form droplets in the matrix layer and further comprising viscosity enhancer. One would have been motivated to do so because Hille ‘294 teaches such a device can be used to treat pain and the backing layer maintains the buprenorphine in the device because it is impermeable, and viscosity enhancer controls the size of the deposits during manufacture, and acidic groups of carboxylic acid solvent prevent the buprenorphine from crystallizing during the storage. One would reasonably expect formulating transdermal device comprising impermeable backing layer and matrix layer comprising continuous phase comprising polysiloxane polymer, discontinuous phase comprising buprenorphine and solvent, viscosity enhancer, and mixture of the claimed emulsifier wherein the device successfully treats pain while being stable during storage and easy to manufacture.
Regarding the amount of the polymer claimed by claim 1 of 70-100%, Hille ‘294 teaches 75-100% polysiloxane polymer that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of the emulsifier claimed by claims 1 and 2 of 0.1-20%, and 0.1 to less than 20%, respectively, Aguadisch teaches up to 5% emulsifier that overlaps with the claimed amount, Trimble teaches 0.1-4% that falls within the claimed amount, and RU ‘397 teaches 10% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the mixture of emulsifiers claimed by claim 1, they are taught by combination of Trimble, RU ‘397 Becker and Pinzer. 
Regarding polysiloxane polymer in the continuous phase as claimed by claim 11, both Aguadisch and Hille ‘294 teach polysiloxane polymer in the continuous phase.
Regarding the pressure sensitive adhesive in the continuous phase as claimed by claim 12, this is taught by both Aguadisch and Hille ‘294.
Regarding the amount of active agent of 1-30% as claimed by claim 13, Hille ‘294 teaches 6-20% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding buprenorphine claimed by claim 14, it is taught by Hille ‘294.
Regarding the area weight of the matrix of more than 60 g/cm2 as claimed by claim 15, Hille ‘294 teaches 6-140 g/m2 that overlaps with the claimed value. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding solvents for the active agent in the discontinuous phase claimed by claims 16 and 17, Hille ‘294 teaches carboxylic acid solvent in the drug containing microreservoirs.
Regarding viscosity increasing material in amount of 0.1-8 claimed by claim 18, Hille ‘294 teaches viscosity enhancing agents in the same amount.
Regarding the amount of the carboxylic acid of 2-20% as claimed by claim 19, Hille ‘294 teaches 6-11% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 20 that the matrix is the skin contact layer, this is taught by Hille ‘294.
Regarding method of treating pain by applying the transdermal device comprising buprenorphine to the skin for 7 days as claimed by claim 21, Hille ‘294 teaches the claimed method.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention. 

Claims 1-2, 11-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aguadisch et al. (US 4,814,184, of record), Trimble (US 2015/0148355, currently cited on PTO 892), RU 2539397 (RU ‘397, of record), the article to Becker et al. (“Safety Assessment of Dimethicone Crosspolymers as Used in Cosmetics”, of record), Pinzer et al. (US 2009/0041694, currently cited on PTO 892), and Hille et al. (US 2010/0119585, hereinafter Hille ‘585, of record).

Applicant Claims 
Claim 1 is directed to a transdermal therapeutic system for the transdermal
administration of an active agent comprising an active agent-containing layer a
 active agent-containing layer structure comprising
A)	a backing layer, and
B)	a biphasic matrix layer, the biphasic matrix layer having
a)	a continuous, outer phase having a composition comprising 70 to 100 % by weight of at least one polymer,
b)	a discontinuous, inner phase having a composition comprising the active agent and a dissolver for the active agent in amount sufficient so that the active agent forms a solution with the dissolver in the inner phase,
wherein the discontinuous, inner phase forms dispersed deposits in the continuous, outer phase,	and
c)	an emulsifier in an amount of 0.1 to 20% by weight based on the biphasic matrix layer,
wherein the emulsifier is a mixture of PEG/PPG-19/19 dimethicone and PEG-12 dimethicone. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Aguadisch teaches improved pharmaceutical delivery devices which can deliver hydrophilic or polar pharmaceutically active materials, as well as hydrophobic or non-polar materials. The devices have small particles comprising the active material, dispersed in a silicone matrix. These devices are produced by using certain organopolysiloxane-polyoxyalkylene copolymers. Preferably an emulsion of the drug component in a silicone containing composition and certain surface active agents, i.e. surfactants or emulsifiers (abstract; col.2, lines 10-15). The reference teaches transdermal devices (col.1, line 9; col.5, lines 23-25; col.8, lines 15-16). The reference teaches matrix comprising continuous phase comprising silicone polymer matrix and emulsifier comprises mainly organopolysiloxane-polyoxyalkylene copolymer in amount up to 5%, and drug dissolved in solvent forming droplets forming discontinuous phase. The solvent forms 5-50% of the composition (col.2, lines 17-27; col.3, lines 31-40; col.4, lines 21-36; col.5, line 55-68; col.6, lines 1-5, 55-68; claims). The organopolysiloxane-polyoxyalkylene copolymer comprises siloxane unites and polyoxyethylene unites (col.4, lines 1-10).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Aguadisch suggests transdermal devices comprising biphasic matrix comprising siloxane polymer as a continuous phase, dissolved active agent as discontinuous phase, and emulsifier, however, the reference does not teach emulsifier mixture of PEG/PPG-19/19 and PEG-12 as claimed by claim 1. The reference does not explicitly teach the structure of the transdermal device comprising backing layer as claimed by claim 1.
 	Trimble teaches transdermal pharmaceutical delivery comprising emulsion that has no separation, no gumming up/stickiness and no hardening (abstract). The emulsion utilized matrices of silogel (¶ 0036). A preferred embodiment of silogel comprises silicone copolyols with varying chain length of EO groups preferably in the range of about 10 to 19 groups. Examples of silicone polyols include PEG-12 and PEG/PPg-19/19. The silicone polyol is present in amount of 0.1-4% (¶ 0043). Silicone copolyols have the ability to migrate to interface of two phases of an emulsion, and stay at that interface and stabilize repulsion forces of the two phases (¶ 0036).
	RU ‘397 teaches transman patch comprising 10% PEG-12-dimethicone in the matrix to improve the effective penetration of active substances with marinating biological activity and prolonging the active substance action (see the provided abstract).  
Becker teaches PEG-12-dimethicone crosspolymer are safe to use on the skin (see the entire document and in particular abstract, 674, left column, and conclusion).  
Pinzer teaches emulsifier comprising silicone and PEG/PPG dimethicone with 15-20 unites of PEG and PPG (abstract). The emulsifier is suitable for use on skin without producing a disturbing and tautness feel on the skin, stable, cling firmly to the skin, and removed easily (¶ 0011). Example of these emulsifier is the commercially available PEG/PPG-19/19 dimethicone (¶ 0020; claims 24 and 29).
 	Hille ‘585 teaches transdermal therapeutic system for the transdermal administration of buprenorphine. The transdermal therapeutic system comprising impermeable backing layer, and pressure sensitive adhesive matrix comprising the drug and carboxylic acid. Buprenorphine is in solution in the carboxylic acid, and the solution is in dispersion in the form of droplets in the matrix layer, that is discontinuous drug containing droplets in a continuous adhesive matrix. Carboxylic acid solvent with at least one acidic group is used in order to prevent the buprenorphine from crystallizing during the storage of the pharmaceutical form (abstract; ¶ 0006; figure 1; claims 1 and 2). The pressure sensitive adhesive is polysiloxane polymer (examples). Table 1 shows the matrix comprises 7-8.4% buprenorphine and 7-8.4% laevulinic acid (carboxylic acid), and further shows the weight per unite area of the matrix of 55-80 g/m2. Buprenorphine is known to treat pain. Hille ‘585 teaches administration of the transdermal therapeutic system up to 168 hour, i.e. 7 days (¶¶ 0001, 0027). From table 2, the amount of the polysiloxane polymer in the matrix is calculated to be between 86% and 81.2%.    

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal device comprising biphasic matrix comprising continuous siloxane polymer, discontinuous phase comprising droplets comprising solubilized active agent, and polysiloxane-polyoxyalkylene copolymer emulsifier as taught Aguadisch, and use emulsifiers taught by Trimble comprising from the group comprising PEG-12 and PEG/PPG-19/19. One would have been motivated to do so because Trimble teaches such emulsions have no separation, no gumming up/stickiness and no hardening. One would reasonably expect formulating transdermal device comprising biphasic matrix layer comprising emulsifier selected from PEG-12 and PEG/PPG-19/19 wherein the device not gumming up or sticking and not hardening, i.e. stable.
While the combination of Aguadisch and Trimble teaches silicone copolyols emulsifier selected from PEG-12 dimethicone and PEG/PPG-19/19 dimethicone, the references however do not teach combination of both as claimed by claim 1. PEG-12 is taught by RU ‘397 and Becker and PEG/PPG-19/19 dimethicone is taught by Pinzer.
Therefore, it would have been obvious to one having ordinary skill in the art to combined PEG-12 taught by RU ‘397 or Becker and PEG/PPG-19/19 taught by Pinzer because RU ‘397 teaches PEG-12-dimethicone in transdermal matrix improves penetration of active substances with maintaining biological activity and prolonging the active substance action, and because Becker teaches PEG-12-dimethicone is skin safe, and Pinzer teaches PEG/PPG-19/19 dimethicone emulsifier is commercially available and suitable for use on skin without producing a disturbing and tautness feel to the skin, stable, cling firmly to the skin, and removed easily. One would reasonably expect formulating transdermal device comprising biphasic matrix layer comprising continuous phase comprising polysiloxane polymer, and mixture of PEG-12-dimethicone and PEG/PPG-19/19 dimethicone wherein the device is safe to skin with enhanced drug permeation, does not disturb the skin, and stable during storage. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal device comprising matrix comprising continuous siloxane polymer, discontinuous phase comprising droplets comprising solubilized active agent, and mixture of emulsifier as taught by the combination of Aguadisch with Trimble, RU ‘397 or Becker, and Pinzer, and use the transdermal device taught by Hille ‘585 comprising impermeable backing layer, and matrix layer comprising buprenorphine and carboxylic acid as solvent to buprenorphine forming droplets in the matrix layer. One would have been motivated to do so because Hille ‘585 teaches such a device can be used to treat pain and the backing layer maintains buprenorphine in the device because it is impermeable, and acidic groups of carboxylic acid solvent prevent the buprenorphine from crystallizing during the storage. One would reasonably expect formulating transdermal device comprising backing layer and matrix layer comprising continuous phase comprising polysiloxane polymer, discontinuous phase comprising buprenorphine and solvent, and mixture of the claimed emulsifier wherein the device successfully treats pain and maintains the drug un-crystallized. 
Regarding the amount of the polymer claimed by claim 1 of 70-100%, Hille ‘585 teaches 81.2-86% polysiloxane polymer that overlaps within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of the emulsifier claimed by claims 1 and 2 of 0.1-20%, and 0.1 to less than 20%, respectively, Aguadisch teaches up to 5% emulsifier that overlaps with the claimed amount, Trimble teaches 0.1-4% that falls within the claimed amount, and RU ‘397 teaches 10% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the emulsifier mixture claimed by claim 1, it is taught by combination of Trimble, RU ‘397, Becker and Pinzer. 
Regarding polysiloxane polymer in the continuous phase as claimed by claim 11, both Aguadisch and Hille ‘585 teaches polysiloxane polymer in the continuous phase.
Regarding the pressure sensitive adhesive in the continuous phase as claimed by claim 12, this is taught by both Aguadisch and Hille ‘585.
Regarding the amount of active agent of 1-30% as claimed by claim 13, Hille ‘585 teaches 7-8.4% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding buprenorphine claimed by claim 14, it is taught by Hille ‘585.
Regarding the area weight of the matrix of more than 60 g/cm2 as claimed by claim 15, Hille ‘585 teaches 55-80 g/m2 that overlaps with the claimed value. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding solvents in the discontinuous phase comprising the drug claimed by claims 16 and 17, Hille ‘585 teaches carboxylic acid solvent in the drug containing droplets.
Regarding the amount of the carboxylic acid of 2-20% as claimed by claim 19, Hille ‘585 teaches 7-8.4% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 20 that the matrix is the skin contact layer, this is taught by figure 1 of Hille ‘585.
Regarding method of treating pain by applying the transdermal device comprising buprenorphine to the skin for 7 days as claimed by claim 21, Hille ‘585 teaches the claimed method.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aguadisch, Trimble, RU ‘397, Becker, Pinzer and Hille ‘585, applied to claims 1-2, 11-17 and 19-21 above, and further in view of Muller (US 2004/0202710, PTO 892 09/10/2021, hereinafter Muller ‘710, of record) and Muller (2004/0202707, hereinafter Muller ‘707, of record).

Applicant Claims 
Claim 18 recites the biphasic matrix comprises 0.1-8% viscosity increasing substance.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Aguadisch, Trimble, RU ‘397, Becker, Pinzer and  Hille ‘585, are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The references however do not teach viscosity enhancer and its amount in the transdermal therapeutic system as claimed by claim 18. 
Muller ‘710 teaches a transdermal therapeutic system on the basis of
polysiloxane which contains microreservoirs filled with an active substance and solvent
(abstract). An example of an active substance is buprenorphine (¶ 0047). Viscosity-increasing substances are preferably used in the active substance solution to increase the stability of the dispersion of the active substance solution in the polymer. Viscosity enhancers include cellulose derivatives (¶ 0033).
Muller ‘teaches a topical patch comprising a therapeutic compound- impermeable backing layer and a self-adhesive matrix based on polysiloxanes wherein the matrix contains liquid microreservoirs of therapeutic compound dissolved in solvent (abstract; Fig. 3). A viscosity-increasing additive such as cellulose derivatives (claims 6-8), wherein dispersion of the microreservoirs in the matrix is more easily realized if the viscosity of the therapeutic compound solution is increased by addition of the viscosity-increasing additive (¶ 0032). The matrix comprises 0-2 wt% of the viscosity-increasing additive (¶ 0015; claims 13, 14).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal therapeutic system comprising backing layer and matrix layer comprising continuous phase comprising polymer, discontinuous phase comprising buprenorphine and solvent, and PEG-12-dimethicone as taught by the combination of the above references, and further add viscosity enhancer taught by Muller ‘710 to the matrix in amount up to 2% as taught by Muller ‘707. One would have been motivated to do so because Muller ‘710 teaches that viscosity enhancers increase the stability of the dispersion of the active substance droplets in the polymer, and Muller ‘707 teaches up to 2% of viscosity-increasing additive helps the dispersion of the microreservoirs in the matrix. One would reasonably expect formulating transdermal therapeutic system comprising matrix comprising polymer continuous phase and discontinuous phase of droplets comprising active agent in solvent, and PEG-12-dimethicone, and further comprises up to 2% of viscosity enhancer wherein the system has increased stability and easy to disperse the microreservoirs in the matrix. 	
Regarding the claimed amounts of viscosity enhancer of 0.1-20% as claimed by claim 18, Muller ‘707 teaches up to 2% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. § 103
Response to Rejections over Aguadisch, Hille ’294, RU ’397, and Becker
Applicants argue that a person having ordinary skill in the art would not have been motivated to combine Aguadisch, Hille ’294, RU 397, and Becker. Nothing in Aguadisch, Hille ’294, RU ’397, and Becker teaches or suggests modifying Aguadisch’s TTS with the TTS of Hille ’294. What is more, nothing in Aguadisch, Hille ’294, RU ‘397, and Becker teaches or suggests modifying Aguadisch by replacing its organo-polysiloxane-polyoxyalkylene copolymer emulsifier with any other emulsifier. Accordingly, a person having ordinary skill in the art would not have had any reason to modify Aguadisch’s TTS or Hille ’294 to include a different emulsifier.

In response to this argument, applicants attention is directed to the scope of the present invention that is directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. In view of the new ground of rejections above, one having ordinary skill in the art would have been motivated combine the cited references and replace the emulsifier taught by Aguadisch with that taught by Trimble, and further with that taught by RU ‘397, Becker and Pinzer. Aguadisch teaches genus of the claimed silicone polyols emulsifiers, and Trimble teaches the claimed PEG-12 and PEG/PPG-19/19, however does not teach their combination. RU ‘397and Becker teach the benefit of the species PEG-12 of the silicone polyols emulsifiers, and Pinzer teaches the benefit of the species PEG/PPG-19/19 of silicone polyols emulsifiers. One having ordinary skill in the art would have combined PEG-12 dimethicone and PEG/PPG-19/19 dimethicone to replace the generic silicone polyol emulsifiers taught by Aguadisch motivated by the benefit taught by the references teaching the species.
It is prima facie obvious to substitute one functional equivalent for another functionally equivalent emulsifier. In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” USPQ2d at 1395. (2) “In Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.”Id.   USPQ2d at 1395. (3) “[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. The Supreme
Court further stated that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396.
 
Applicants argue that even if a person having ordinary skill in the art would have combined Aguadisch, Hille ‘294, RU ‘397, and Becker, which Applicant does not concede, Applicant has amended claim 1 to recite that the emulsifier is a mixture of PEG/PPG-19/19 dimethicone and PEG-12 dimethicone. Aguadisch, Hille 294, RU 397, and Becker are completely silent regarding this emulsifier, and therefore, cannot teach or suggest the same. Thus, because Aguadisch, Hille ’294, RU ’397, and Becker are silent regarding the emulsifier mixture of PEG/PPG-19/19 dimethicone and PEG-12 dimethicone, and because nothing in these references teaches or suggests a biphasic matrix layer having an amount of 0.1 to 20% by weight based on the biphasic matrix layer of this specific emulsifier, the Examiner has not established a prima facie case of obviousness.

This argument is moot in view of the new ground of rejection necessitated by applicants’ amendment. Trimble teaches the two instantly claimed emulsifiers PEG-12 dimethicone and PEG/PPG-19/19 dimethicone, however, does not teach their combination. RU ‘397 and Becker teaches the benefit of PEG-12 dimethicone in skin compositions, and Pinzer teaches benefit of PEG/PPG-19/19 dimethicone in skin compositions. Biphasic matrix is taught by Aguadisch as set forth in this office action. The claimed amount of the emulsifiers is taught by Aguadisch that teaches up to 5% emulsifier that overlaps with the claimed amount, and Trimble that teaches 0.1-4% that falls within the claimed amounts. Hille is relied upon for teaching the claimed structure of the transdermal therapeutic system that comprises backing layer and matrix. One having ordinary skill in the art would have combined both emulsifiers in a skin composition based on suitability of both for the intended use. The cited references show that it was well known before the effective filing date of the present invention to use the claimed emulsifiers in skin compositions. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose. The idea for combining them flows logically from their having been used individually in the prior art. ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). Based on the disclosure by the cited references that these substances are used in skin compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions for skin application. Therefore, the artisan would have been motivated to combine the claimed emulsifiers into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186. The examiner believes that a prima facie case of obviousness has been established. Motivation to combine the references exists as well as reasonable expectation to achieve the present invention.

Response to Rejections Aguadisch, Hille ’585, RU ’397, and Becker
Applicants argue that a  person having ordinary skill in the art would not have been motivated to combine Aguadisch, Hille 585, RU ‘397, and Becker. Moreover, nothing in Aguadisch, Hille ’585, RU ‘397, or Becker teaches or suggests modifying the TTS of Hille ’585 with Aguadisch’s matrix, and Hille ’585 does not provide any reason as to why a person having ordinary skill in the art would have used a biphasic matrix layer having an emulsifier in its TTS.

In response to this argument it is argued that the present claims are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. Biphasic matrix layer comprising emulsifier is taught by Aguadisch, and specific emulsifiers are taught by Trimble, RU ‘397, Becker and Pinzer, as set forth in this office action. Hill ‘585 is relied upon for teaching the structure of the transdermal therapeutic system and other limitations of the dependent claims. Motivation to combine the references exists as set forth in this office action, and reasonable expectation to achieve all the limitations of the present invention. the present invention. Replacing the genus of emulsifiers taught by Aguadisch with the species from the genus of emulsifiers taught by the secondary references is not more the simple substitution. 

Applicants argue that even if a person having ordinary skill in the art would have combined Aguadisch, Hille ‘585, RU ‘397, and Becker, which Applicant does not concede, Applicant has amended claim 1 to recite that the emulsifier is a mixture of PEG/PPG-19/19 dimethicone and PEG-12 dimethicone. Aguadisch, Hille ‘585, RU ’397, and Becker are completely silent regarding the presently claimed emulsifier, i.e. a mixture of PEG/PPG-19/19 dimethicone and PEG-12 dimethicone, and are completely silent regarding the claimed amount of this emulsifier in a biphasic matrix layer. Nothing in these references teaches or suggests using this emulsifier, or teaches or suggests using this emulsifier in an amount of 0.1 to 20% by weight based on the biphasic matrix layer. In view of these deficiencies, the Examiner has not established a prima facie case of obviousness. 

This argument is moot in view of the new ground of rejection necessitated by applicants’ amendment. Trimble teaches the two instantly claimed emulsifiers PEG-12 dimethicone and PEG/PPG-19/19 dimethicone, however, does not teach their combination. RU ‘397 and Becker teaches the benefit of PEG-12 dimethicone in skin compositions, and Pinzer teaches benefit of PEG/PPG-19/19 dimethicone in skin compositions. Biphasic matrix is taught by Aguadisch as set forth in this office action. The claimed amount of the emulsifiers is taught by Aguadisch that teaches up to 5% emulsifier that overlaps with the claimed amount, and Trimble that teaches 0.1-4% that falls within the claimed amounts. Hille is relied upon for teaching the claimed structure of the transdermal therapeutic system that comprises backing layer and matrix. One having ordinary skill in the art would have combined both emulsifiers in a skin composition based on suitability of both for the intended use. The cited references show that it was well known before the effective filing date of the present invention to use the claimed emulsifiers in skin compositions. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose. The idea for combining them flows logically from their having been used individually in the prior art. ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). Based on the disclosure by the cited references that these substances are used in skin compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions for skin application. Therefore, the artisan would have been motivated to combine the claimed emulsifiers into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186. The examiner believes that a prima facie case of obviousness has been established. Motivation to combine the references exists as well as reasonable expectation to achieve the present invention.

Response to Rejections over Aguadisch, Hille ’585, RU ’397, and Becker in view of Muller ’710 and Muller ’707

Applicants argue that even if Muller ’710 and Muller ’707 are properly combined with Aguadisch, Hille ‘585, RU ‘397, and Becker, which Applicant does not concede, Muller ‘710 and ‘707 do not cure the deficiencies of Aguadisch, Hille ’585, RU ’397, and Becker. That is, even if Muller ‘710 and Muller ‘707 disclose a viscosity-increasing substance, which Applicant does not concede, Muller ’710 and Muller ’707 are completely silent regarding emulsifiers, and do not teach or suggest an emulsifier that is a mixture of PEG/PPG-19/19 dimethicone and PEG-12 dimethicone. The Examiner has not established a prima facie case of obviousness.

In response to this argument, and as applicants correctly notice that Muller ‘710 and Muller ‘707 are relied upon for teaching the limitations of dependent claim 18. The claimed emulsifiers are taught by the combination of Aguadisch, Trimble, RU ’397, Becker and Pinzer, as set forth in this office action, and no need to be retaught by Muller’s references. Muller’s references satisfy the purpose for which they were applied and teach the limitations of claim 18.
	It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./